DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.
 
Election/Restrictions
Claims 1-8, 10, 13-15, 23, 24, and 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, 25, 26, and 28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 August 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 16-20, 25, 26, and 28 are objected to because of the following informalities:  the surface additive is added to the aggregated toner particles and thus is understood to be an external additive.  To add clarity to the claim and to provide correspondence between the allowed toner and the method the Examiner suggests the claim state “adding an external surface additive” in place of the current language.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-20, 25, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant method claims require a step of “contacting at least one resin; an optional wax; an optional colorant; and an optional aggregating agent”.  It is unclear what the at least one resin is contacting in the claimed method.  No components, compositions, structures, or other materials are required to contact the at least one resin.  The wax, colorant and aggregating agent are all optional and not required to contact the resin.  Thus it is unclear what component is contacting the resin.
	The method also require a step of “heating to form aggregated toner particles”.  The reference to heating appears to be for the resin required in the previous step.  However, the resin is not in a form that would require or permit aggregating.  The resin is without form in the claims.  In order for a material, such as resin, to aggregate it must be in some distinct form.  The resin in the previous step is not defined as being in any a form or condition that would permit aggregation.  Thus, it is unclear how the resin is heated to aggregate as a result of the contacting step.  The specification teaches in ¶ [0100] “resins, waxes, and other additives utilized to form toner compositions may be in dispersions including surfactants”.  The Examiner suggests utilizing this or other pertinent disclosures to aid in clarifying the claim.
It is also unclear in the process how the recovering step is carried out and what the toner particles are recovered from.  It is unclear if the toner particles are recovered from the surface additive or some other material.  The specification states the same phraseology in ¶¶ [0017] and [0100], and it appears “recovered” means the toner particles are separated from something but it is unclear what the particles are separated from.  There is also no antecedent basis for “the toner particles” at the end of the claim.  There are “aggregated toner particles” but no “toner particles”, per se.  Clarification is required.
There is also no clear antecedent basis for “the copolymer toner additive” when specifying the diameter of the particles.  Clarification is required to provide nexus between the reference and earlier claim language.

Allowable Subject Matter
Claims 16-20, 25, 26, and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            1 March 2021